DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed August 24, 2022.
Claims 1-3, 5, and 9-14 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
The previous rejections under 35 USC 112 have been withdrawn in response to the submitted amendments, which no longer invoke 35 USC 112(f).  
Applicant’s arguments filed August 24, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
As noted above, independent claims 1, 10, and 14 have been amended to recite a telematics monitoring device and the additional steps of collecting vehicle usage data identified by the telematics monitoring device and using a machine learning algorithm to predict when the vehicle will not be in use based on the collected vehicle usage data. As such, Applicant respectfully disagrees that the claims, specifically amended independent claims 1, 10, and 14 are directed to an abstract idea of organizing human activity. Particularly, the claims recite the telematics monitoring device, which is disclosed at paragraphs [0020] and [0021]. Thus, the claims recite statutory subject matter eligible for protection. Accordingly, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. §101.
Examiner respectfully disagrees. The telematics device is recited at a high level of generality and paragraphs [0020] and [0021] only describe the desired functions of the telematics device but fail to provide any details on how to perform the desired functions. For example, stating that a telematics device detects when the vehicle is turned on does not describe how to detect when a vehicle is turned on and therefore is considered mere data gathering or instructions to apply the data gathering under Step 2A prong 2. Similarly, the machine learning discussed in specification [0021] and [0042] is recited at a high level of generality. 

Regarding the previous rejection under 35 U.S.C. 102, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-13 recite a combination of devices and therefore recite a machine.
Claims 14-20 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 10, and 14, as a whole, are directed to the abstract idea of providing vehicle availability, matching an available vehicle to a vehicle use request, and allowing the use of the available vehicle, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including advertising, marketing or sales activities or behaviors) by reciting matchmaking in a market for vehicle sharing wherein the vehicles are advertised as available for use. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by reciting rules and instructions for a user to identify and use a vehicle they do not own. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting observing available vehicles and evaluating whether a user can use the available vehicle. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “providing vehicle availability, matching an available vehicle to a vehicle use request, and allowing the use of the available vehicle,” is recited by claiming the following limitations: identifying a vehicle is not in use, creating a vehicle schedule, uploading the vehicle schedule, receiving a vehicle request, matching the request to an available vehicle, an owner authorizing a request, and permitting vehicle use. The mere nominal recitation of a server, a processor, a computer readable medium, telematics device, and machine learning does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 2-7, 9, 11-13, and 15-19, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: driving to a staring location, receiving a destination and directing a vehicle to a destination, permit vehicle access, monitoring a vehicle, determining a max run time, preventing vehicle usage based on a max run time, modifying a schedule, receiving payment, sending payment, updating availability, providing instructions for accessing a vehicle.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 10, and 14 recite the additional elements: a server, a processor, a computer readable medium, a telematics monitoring device, and machine learning. These server, processor, a computer readable medium, a telematics monitoring device, and machine learning limitations are no more than mere instructions to apply the exception using a generic computer component. The telematics monitoring device is recited at a high level of generality (i.e., as a general means of gathering vehicle usage data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of sharing a vehicle in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing vehicle sharing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 10, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a server, a processor, and a computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a server (Specification [0031]), a processor (Specification [0018]), a computer readable medium (Specification [0019]), a telematics monitoring device (Specification [0020]), and machine learning (Specification [0021], [0042]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a server, a processor, a computer readable medium, a telematics monitoring device, and machine learning. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering) by reciting a telematics monitoring device collecting usage data. See MPEP 2106.05(g). The claims limit the field of use by reciting the vehicle sharing field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 4-6 and 9, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 4-6 and 9, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): network interface hardware (Specification [0028]), a telematics monitoring device (Specification [0020]), a battery/fuel monitoring device (Specification [0027]), and an input device (Specification [0023]). See MPEP 2106.05(d)(I)(2). Claims 4-6 and 9 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by network interface hardware, a telematics monitoring device, a battery/fuel monitoring device, and an input device. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 8 and 20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmeier et al. (U.S. P.G. Pub. 2015/0371153 A1), hereinafter Lohmeier, in view of Lerzer et al. (U.S. P.G. Pub. 2018/0241810 A1), hereinafter Lerzer.

Claim 1. 
Lohmeier discloses a vehicle comprising: 
a telematics monitoring device (Lohmeier [0038] telematics unit; [0040] telematics unit processor and memory; [0041] locations services; Fig. 2A, [0059] measurements by telematics unit);
one or more processors (Lohmeier [0050], [0055]); and 
one or more memory modules comprising a computer-readable medium storing computer- readable instructions that, when executed by the one or more processors (Lohmeier [0050], [0055]), cause the one or more processors to: 
collect vehicle usage data identified by the telematics monitoring device (Lohmeier [0038] telematics unit; [0041] locations services; Fig. 2A, [0059] measurements by telematics unit; [0077] parking location; [0097] pickup and drop off locations; [0099] timeliness; Fig. 6 Item 614, 632, [0111], [0123] update vehicle status when parked and the driver shuts off the engine);
Lohmeier discloses an availability schedule (Lohmeier [0088]), however Lohmeier does not disclose the following limitation, but Lerzer does:
use a machine learning algorithm to predict when the vehicle will not be in use based on the collected vehicle usage data (Lerzer [0034], [0057] determine predicted time period based on a trained usage model wherein the usage model is trained based on the recorded past usage data of the motor vehicle); 
One of ordinary skill in the art would have recognized that applying the known technique of determining usage time periods for a vehicle using a trained usage model of Lerzer to the availability schedule of Lohmeier would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lerzer to the teaching of Lohmeier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such trained schedule updating. Further, applying a trained usage model to Lohmeier, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient updating of a user’s availability schedule by automating an otherwise manual activity which allows a user to confirm their schedule rather than input a schedule from scratch. 
Lohmeier discloses:
create a future vehicle availability schedule identifying when the vehicle is available based on when the vehicle is not in use (Lohmeier Fig. 4C Item 354, [0088] available time period records; Fig. 4D Item 370, [0095] vehicle availability record; Fig. 6 Item 610, [0109] reservation registered; Fig. 6 Item 620, [0115] generate proposed vehicle availability record); 
upload the future vehicle availability schedule to a server (Lohmeier Fig. 6 Item 610, [0109] reservation registered; Fig. 6 Item 622, [0116] accept the shared vehicle availability record); and 
receive instruction from the server to permit the vehicle to be used by a user when authorized by an owner of the vehicle (Lohmeier Fig. 6 Item 612, [0110] borrower takes possession of the vehicle; Fig. 6 Item 626, [0118] create a shared vehicle reservation record and notify lender; [0107] negotiation for vehicle use between the prospective borrower and owner; [0108] owner and/or lender decide on a shared vehicle request).

Claim 3. 
Lohmeier in view of Lerzer teaches all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:  
wherein the one or more processors are configured to receive destination information and direct the vehicle to a destination (Lohmeier [0042] user of the telematics unit enters a destination and a route to a destination may be calculated and turn by turn directions may be provided).

Claim 4. 
Lohmeier in view of Lerzer teaches all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:
network interface hardware, the network interface hardware configured to communicate with a user device of the user to permit access to the vehicle upon identifying the user device (Lohmeier [0110], [0119], [0125] borrower takes possession of the vehicle at the agreed time and location; [0074], [0094], [0121] theft/ignition block service).

Claim 5. 
Lohmeier in view of Lerzer teaches all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:
wherein the telematics monitoring device is configured to monitor at least one of when the vehicle is turned on, when the vehicle is turned off, locations at which the vehicle is turned on, locations at which the vehicle is turned off, how long the vehicle is turned on, and how long the vehicle is turned off (Lohmeier [0038] telematics unit; [0041] locations services; Fig. 2A, [0059] measurements by telematics unit; [0077] parking location; [0097] pickup and drop off locations; [0099] timeliness).

Claim 6. 
Lohmeier in view of Lerzer teaches all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:  
a battery/fuel monitoring device, the battery/fuel monitoring device configured to determine a max run time of the vehicle (Lohmeier Fig. 2B Item 254, [0078] current fuel range provides an estimate of the remaining travel distance before the vehicle needs to be refilled).

Claim 7. 
Lohmeier in view of Lerzer teaches all the elements of claim 6, as shown above. Additionally, Lohmeier discloses:
wherein the battery/fuel monitoring device prevents the vehicle from being used by the user when the max run time of the vehicle is below a threshold based on a request from the user (Lohmeier [0061], [0078], [0097] low fuel would result in a lowered vehicle rating; [0076] vehicle may not be available due to detected malfunctioning component; [0105] vehicle request specifies a vehicle rating level used to filter the set of potentially available vehicles).

Claim 8. 
Lohmeier in view of Lerzer teaches all the elements of claim 7, as shown above. Additionally, Lohmeier discloses:
wherein the request includes at least one of a duration of vehicle usage, a starting location, and a destination (Lohmeier Fig. 4B Items 332, 337 [0084] requested time period and total miles; Fig. 4C Item 364, [0092] vehicle passenger and storage capacity; [0106], [0117] apply filters associated with the shared vehicle request to retrieve vehicle availability).

Claim 9. 
Lohmeier in view of Lerzer teaches all the elements of claim 1, as shown above. Additionally, Lohmeier discloses:  
an input device, the input device configured to receive input from the owner to modify the future vehicle availability schedule (Lohmeier [0088], [0103] vehicle owner may review periods where the vehicle is available for borrowing).

Claim 10.
Lohmeier discloses a vehicle sharing system. Regarding the following limitation: 
a server including a listing of vehicles, a future vehicle availability schedule associated with each vehicle of the listing of vehicles created using a machine learning algorithm based on vehicle usage data identified by a telematics monitoring device of the associated vehicle, and owner information associated with each vehicle;
Lohmeier discloses a server including a listing of vehicles, a future vehicle availability schedule associated with each vehicle of the listing of vehicles based on vehicle usage data identified by a telematics monitoring device of the associated vehicle, and owner information associated with each vehicle (Lohmeier [0038] telematics unit; [0041] locations services; Fig. 2A, [0059] measurements by telematics unit; [0050] server; [0055] driver/vehicle and user/subscriber ratings and vehicle owner requirements; Fig. 4C Item 354, [0088] available time period records; Fig. 4D Item 370, [0095] vehicle availability record; Fig. 6 Item 610, [0109] reservation registered; Fig. 6 Item 620, [0115] generate proposed vehicle availability record). Lohmeier does not disclose creating the future availability schedule using a machine learning algorithm, but Lerzer does (Lerzer [0034], [0057] determine predicted time period based on a trained usage model wherein the usage model is trained based on the recorded past usage data of the motor vehicle).
One of ordinary skill in the art would have recognized that applying the known technique of determining usage time periods for a vehicle using a trained usage model of Lerzer to the availability schedule of Lohmeier would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lerzer to the teaching of Lohmeier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such trained schedule updating. Further, applying a trained usage model to Lohmeier, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient updating of a user’s availability schedule by automating an otherwise manual activity which allows a user to confirm their schedule rather than input a schedule from scratch. 
Lohmeier discloses:
one or more processors (Lohmeier [0050], [0055]); and 
one or more memory modules comprising a computer-readable medium storing computer- readable instructions that, when executed by the one or more processors (Lohmeier [0036]-[0037]), cause the one or more processors to: 
receive a request from a user (Lohmeier [0084], [0103], [0105] shared vehicle request); 
match a vehicle in the listing of vehicles to the request (Lohmeier [0106], [0108], [0117] match pending shared vehicle request with approved vehicle availability record); 
send a notification to an owner of the matched vehicle to authorize the request (Lohmeier [0107] negotiation for vehicle use between the prospective borrower and owner; Fig. 6 Item 626, [0118], [0130] notify perspective lender of a matching request); and 
send a signal to the matched vehicle to permit the matched vehicle to be used by the user (Lohmeier Fig. 6 Item 612, [0110], [0125] borrower takes possession of the vehicle; Fig. 6 Item 626, [0118] create a shared vehicle reservation record and notify lender; [0108] owner and/or lender decide on a shared vehicle request; [0125] owner has agreed to permit borrower to take possession for a period of time).

Claim 11. 
Lohmeier in view of Lerzer teaches all the elements of claim 10, as shown above. Additionally, Lohmeier discloses:  
wherein the one or more processors are configured to receive a payment from the user based on a usage of the matched vehicle (Lohmeier [0085], [0129] requestor offer for compensation; [0130] negotiate vehicle sharing terms of use such as cost; [0134] revenue distributed to owner).

Claim 12. 
Lohmeier in view of Lerzer teaches all the elements of claim 11, as shown above. Additionally, Lohmeier discloses:  
wherein the one or more processors are configured to send the received payment to the owner of the matched vehicle (Lohmeier [0085], [0129] requestor offer for compensation; [0130] negotiate vehicle sharing terms of use such as cost; [0134] revenue distributed to owner).

Claim 13. 
Lohmeier in view of Lerzer teaches all the elements of claim 11, as shown above. Additionally, Lohmeier discloses:  
wherein the one or more processors are configured to update the listing of vehicles based on which vehicles are not currently available (Lohmeier [0030], [0111], [0113], [0122], [0125], [0132] update availability information).

Claim 14. 
Lohmeier discloses a method for providing vehicle sharing services comprising: 
collecting vehicle usage data identified by a telematics monitoring device (Lohmeier [0038] telematics unit; [0041] locations services; Fig. 2A, [0059] measurements by telematics unit; [0077] parking location; [0097] pickup and drop off locations; [0099] timeliness; Fig. 6 Item 614, 632, [0111], [0123] update vehicle status when parked and the driver shuts off the engine);
Lohmeier discloses an availability schedule (Lohmeier [0088]), however Lohmeier does not disclose the following limitation, but Lerzer does:
using a machine learning algorithm to predict when the vehicle will not be in use based on the collected vehicle data (Lerzer [0034], [0057] determine predicted time period based on a trained usage model wherein the usage model is trained based on the recorded past usage data of the motor vehicle);
One of ordinary skill in the art would have recognized that applying the known technique of determining usage time periods for a vehicle using a trained usage model of Lerzer to the availability schedule of Lohmeier would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lerzer to the teaching of Lohmeier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such trained schedule updating. Further, applying a trained usage model to Lohmeier, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient updating of a user’s availability schedule by automating an otherwise manual activity which allows a user to confirm their schedule rather than input a schedule from scratch. 
Lohmeier discloses:
creating a future vehicle availability schedule identifying when the vehicle is available based on when the vehicle is not in use (Lohmeier Fig. 4C Item 354, [0088] available time period records; Fig. 4D Item 370, [0095] vehicle availability record; Fig. 6 Item 610, [0109] reservation registered; Fig. 6 Item 620, [0115] generate proposed vehicle availability record); 
receiving a request from a user to deploy the vehicle (Lohmeier [0084], [0103], [0105] shared vehicle request); 
matching the request from the user to the vehicle when the vehicle is available (Lohmeier [0106], [0108], [0117] match pending shared vehicle request with approved vehicle availability record); 
sending a notification to an owner of the vehicle to authorize the request (Lohmeier [0107] negotiation for vehicle use between the prospective borrower and owner; Fig. 6 Item 626, [0118], [0130] notify perspective lender of a matching request); and 
permitting the vehicle to be used by the user when the request is authorized by the owner of the vehicle (Lohmeier Fig. 6 Item 612, [0110], [0125] borrower takes possession of the vehicle; Fig. 6 Item 626, [0118] create a shared vehicle reservation record and notify lender; [0108] owner and/or lender decide on a shared vehicle request; [0125] owner has agreed to permit borrower to take possession for a period of time).

Claim 15. 
Lohmeier in view of Lerzer teaches all the elements of claim 14, as shown above. Additionally, Lohmeier discloses:  
receiving a payment from the user based on a usage of the vehicle (Lohmeier [0085], [0129] requestor offer for compensation; [0130] negotiate vehicle sharing terms of use such as cost; [0134] revenue distributed to owner); and 
sending the payment to the owner of the vehicle (Lohmeier [0085], [0129] requestor offer for compensation; [0130] negotiate vehicle sharing terms of use such as cost; [0134] revenue distributed to owner).

Claim 17. 
Lohmeier in view of Lerzer teaches all the elements of claim 14, as shown above. Additionally, Lohmeier discloses:  
wherein a notification is sent to the user with instructions for accessing the vehicle (Lohmeier [0107] negotiation for vehicle use between the prospective borrower and owner; Fig. 6 Item 626, [0118], [0130] notify perspective lender of a matching request; [0119], [0125] pickup location; [0130] negotiate terms of use such as pick-up/drop-off location).

Claim 18. 
Lohmeier in view of Lerzer teaches all the elements of claim 14, as shown above. Additionally, Lohmeier discloses:  
wherein the vehicle is prevented from being accessed by the user if a battery or fuel level of the vehicle is below a threshold, the threshold determined based on the request from the user (Lohmeier [0061], [0078], [0097] low fuel would result in a lowered vehicle rating; [0076] vehicle may not be available due to detected malfunctioning component; [0105] vehicle request specifies a vehicle rating level used to filter the set of potentially available vehicles).

Claim 19. 
Lohmeier in view of Lerzer teaches all the elements of claim 14, as shown above. Additionally, Lohmeier discloses:  
indicating that the vehicle is not available when it is authorized to be accessed by the user (Lohmeier [0030], [0111], [0113], [0122], [0125], [0132] update availability information); 
updating a listing of vehicles to identify that the vehicle is not available (Lohmeier [0030], [0111], [0113], [0122], [0125], [0132] update availability information); and 
updating the listing of vehicles to reflect that the vehicle is available when the vehicle is returned (Lohmeier [0030], [0111], [0113], [0122], [0125], [0132] update availability information).

Claim 20. 
Lohmeier in view of Lerzer teaches all the elements of claim 15, as shown above. Additionally, Lohmeier discloses:  
wherein matching the request from the user to the vehicle is based on requirements in the request from the user, the requirements including at least one of a duration of vehicle usage, a distance to be traveled, and a vehicle type (Lohmeier Fig. 4B Items 332, 337 [0084] requested time period and total miles; Fig. 4C Item 364, [0092] vehicle passenger and storage capacity; [0106], [0117] apply filters associated with the shared vehicle request to retrieve vehicle availability; [0125] owner has agreed to permit borrower to take possession for a period of time).

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmeier in view of Lerzer further in view of Kim et al. (U.S. P.G. Pub. 2018/0136655 A1), hereinafter Kim.

Claim 2. 
Lohmeier in view of Lerzer teaches all the elements of claim 1, as shown above. However, Lohmeier does not teach the following limitation, but Kim does:
wherein the vehicle is an autonomous vehicle configured to drive the vehicle to a starting location of the user (Kim Fig. 8 Item S850, [0153], [0155], [0162] autonomous vehicle travels to first destination which is the pickup point for a user; Fig. 13 Item S1360, [0153], [0198] autonomous vehicle can travel to second destination for user drop-off).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of dispatching an autonomous vehicle to the pickup location of a user of Kim for the parking location of a shared vehicle of Lohmeier. Both the pickup location of a shared vehicle for a trip and dispatch of an autonomous location to a user for a trip are known in the art of on-demand transportation for starting a vehicle trip. Thus, the simple substitution of one known element in the art of on-demand transportation for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Lohmeier’s system with the improved functionality to start an on-demand transportation trip at a location more convenient to a requesting user because the user may not have transportation required to travel to the parking location of a shared vehicle.

Claim 16. 
Lohmeier in view of Lerzer teaches all the elements of claim 14, as shown above. However, Lohmeier does not teach the following limitation, but Kim teaches:  
wherein the vehicle is autonomously driven to a starting location of the user after the request is authorized by the owner (Kim Fig. 8 Item S850, [0153], [0155], [0162] autonomous vehicle travels to first destination which is the pickup point for a user; Fig. 13 Item S1360, [0153], [0198] autonomous vehicle can travel to second destination for user drop-off).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of dispatching an autonomous vehicle to the pickup location of a user of Kim for the parking location of a shared vehicle of Lohmeier. Both the pickup location of a shared vehicle for a trip and dispatch of an autonomous location to a user for a trip are known in the art of on-demand transportation for starting a vehicle trip. Thus, the simple substitution of one known element in the art of on-demand transportation for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Lohmeier’s system with the improved functionality to start an on-demand transportation trip at a location more convenient to a requesting user because the user may not have transportation required to travel to the parking location of a shared vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628